Name: Council Regulation (EC) No 1186/97 of 27 June 1997 amending the Annex to Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural products
 Type: Regulation
 Subject Matter: industrial structures and policy;  agricultural activity;  EU finance;  tariff policy;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31997R1186Council Regulation (EC) No 1186/97 of 27 June 1997 amending the Annex to Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural products Official Journal L 172 , 30/06/1997 P. 0001 - 0015COUNCIL REGULATION (EC) No 1186/97 of 27 June 1997 amending the Annex to Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof,Having regard to the proposal from the Commission,Having regard to Regulation (EC) No 1255/96 (1),Whereas it is in the interest of the Community to suspend partially or totally the autonomous Common Customs Tariff duties for a number of new products not listed in the Annex to the said Regulation;Whereas the products referred to in the said Regulation, for which it is no longer in the Community's interest to maintain suspension of autonomous Common Customs Tariff duties or for which it is necessary to amend the description in the light of technical developments, must be withdrawn from the list in the Annex thereto;Whereas, for the sake of clarity, it is therefore advisable to regard the products for which amendments to the description are required as new products,HAS ADOPTED THIS REGULATION:Article 1 The products set out in Annex I to this Regulation shall be added to the Annex to Regulation (EC) No 1255/96. The autonomous Common Customs Tariff duties on these products shall be suspended at the rate indicated for each product.Article 2 The products for which the codes are set out in Annex II to this Regulation shall be removed from the Annex to Regulation (EC) No 1255/96.Article 3 This Regulation shall enter into force on 1 July 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 27 June 1997.For the CouncilThe PresidentA. JORRITSMA-LEBBINK(1) OJ No L 158, 29. 6. 1996, p. 1. Regulation as last amended by Regulation (EC) No 2484/96 (OJ No L 341, 30. 12. 1996, p. 1).ANNEX I >TABLE>ANEXO II - BILAG II - ANHANG II - Ã Ã Ã Ã Ã Ã Ã Ã Ã  II - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II - LIITE II - BILAGA II >TABLE>